DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 06/17/2022.
Applicant’s cancelation of claims 5-6 and 13 is acknowledged and require no further examining.  Claims 1-4, 7-12, and 14-15 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279).
Regarding claim 1, Mejegård et al. a device (500) for identifying operating data of a motor-driven tool (142), wherein the device (500) is configured for arrangement on the tool (142), the device comprising:
an identifying and/or evaluating device (350),
wherein the identifying and/or evaluating device (350) is configured to identify at least one parameter,
wherein the parameter is a function of an operating state of the tool (142), and
wherein the identifying and/or evaluating device (350) is configured to evaluate the identified parameter for obtaining the operating data and/or to identify operating data;
an operating data memory unit (330),
wherein the operating data memory unit is configured to store the obtained and/or identified operating data;
a communication interface (325),
wherein the communication interface (325) is configured to transfer the stored operating data to a terminal (112) in a wire-less manner;
a housing (502, 508); and
an electrical energy storage device (page 9 paragraph 82),
wherein the electrical energy storage device is configured to supply electrical energy to the identifying and/or evaluating device (350), the operating data memory unit (330), and/or the communication interface (325).
(Figure 1, 3A, 5 and Page 3 paragraph 40, Page 4 paragraph 45, Page 9 paragraph 82, Page 11 paragraph 98, 99, Page 14 paragraph 121)
However, Mejegård et al. do not disclose at least one elastic element and the pressure force applied by the elastic element is relative to the mass of the battery, and wherein the elastic element includes at least one of a foam material and a polyurethane, and do not disclose resilient electrical contact element that is different from the elastic element.
Scott et al. disclose a battery holding assembly (219) comprising: a battery (318); a housing 392; a cover (320); an elastic element (802); and a resilient electrical contact element (816), wherein the battery holding assembly (219) has an open condition (cover off) and a closed condition (cover on), wherein battery (318) is insertable or removable from the housing (392) when in the open condition (cover off), wherein the elastic element (802) applies pressure on the battery along the insertion and removal direction when in the closed condition (cover on), wherein the resilient electrical contact element is configured to electrically contact corresponding electrical contacts of the accommodated electrical energy storage device. (Figure 3, 8 and Column 4 lines 19-30, Colum 7 lines 19-27, 34-38, Column 8 lines 16-28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Mejegård et al. by incorporating the battery holding assembly as taught by Scott et al., since column 7 lines 47-49 of Mejegård et al. states such a modification would ensure an electrical connection with the battery despite external forces.
Robinson et al. disclose a battery holding assembly (102) comprising: a battery (150); a housing (106); and an elastic element (127), wherein the elastic element (127) applies a pressure of force on the battery (150), and wherein the force is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified elastic element of the modified Mejegård et al. by modifying size of elastic element so that the force applied by the elastic element is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration as taught by Robinson et al., since column 6 lines 11-18 of Robinson et al. states such a modification would help prevent fretting corrosion.
However, Mejegård et al. modified by Scott et al. and Robinson et al. do not explicitly disclose the force amounts to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g.
It would have been obvious to the person of ordinary skill in the art to have made the force amount to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. [MPEP 2144.05 (II-B)]  It would be beneficial to incorporate the modification since such a modification would ensure the elastic element applies enough pressure no matter the size of the battery, thereby making the overall device more reliable.
Sadik et al. discloses an electrical device comprising an elastic element (320) made of polyurethane foam coated with an electrically conductive material. (Column 5 lines 48-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the elastic element of the modified Mejegård et al. by incorporating the conductive polyurethane foam as taught by Sadik et al., since column 5 lines 54-67 of Sadik et al. states such modification would eliminate metal to metal friction while maintaining contact between the conductive elements.
When modifying Mejegård et al. and Scott et al. in view of Sadik et al., the elastic element is interpreted to be different from the resilient electrical contact elements.
Regarding claim 2, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose an electrical energy storage device. (Mejegård et al. – Page 9 paragraph 82)
Regarding claim 3, coin batteries are known in the art to have a mass ranging from 1g to 10g.  When using a battery with a mass between 3g and 10g, the elastic element is interpreted to have a force ranging between 3 N to 10 N.
Therefore, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. is interpreted to disclose the forces amounts to a value either at minimum 3 N or at minimum 7.5 N.
Regarding claim 4, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the elastic element (Scott et al. – 802) is configured to, in the closed condition of the housing (Scott et al. – 392), to fix the accommodated electrical energy storage device (Scott et al. – 318) by way of flat contact. (Scott et al. – Column 7 lines 47-52)
Regarding claim 7, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the housing (Mejegård et al. – 502, 508) is configured, in the closed condition of the housing (Mejegård et al. – 502, 508) to secure the accommodated electrical energy storage device (Scott et al. – 318) radially in relation to the insertion and removal direction. (Mejegård et al. – Figure 5)
[AltContent: textbox (Insertion and Removal Direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (Radially Securing Wall)][AltContent: arrow][AltContent: textbox (Mejegård et al.)]
    PNG
    media_image1.png
    661
    650
    media_image1.png
    Greyscale

Regarding claim 8, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the housing (Mejegård et al. – 502, 508) includes a container (Mejegård et al. – 508) for accommodation of the electrical energy storage device (Scott et al. – 318) and a cover (Mejegård et al. – 502) for closing the container, 
wherein, in the open condition of the housing (Mejegård et al. – 502, 508), the cover (Mejegård et al. – 502) is removed from the container (Mejegård et al. – 508), 
wherein, in the closed condition of the housing (Mejegård et al. – 502, 508), the cover (Mejegård et al. – 502) seals the container (Mejegård et al. – 508), and 
wherein, in the closed condition of the housing (Mejegård et al. – 502, 508), the elastic element (Scott et al. – 802) is disposed on the cover (Mejegård et al. – 502) such that the elastic element applies a pressure on the accommodated electrical energy storage device (Scott et al. – 318) against the container (Mejegård et al. – 508).
(Mejegård et al. – Figure 5 and Page 14 paragraph 121)
(Scott et al. – Figure 8 and Column 7 lines 47-49)
Regarding claim 9, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the container (Mejegård et al. – 508) and the cover (Mejegård et al. – 502) include at least one bayonet (Mejegård et al. – 510, 512) for mechanical connection to each other. (Mejegård et al. – Figure 5 and Page 14 paragraph 121)
Regarding claim 10, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the device (Mejegård et al. – 500) is embodied separate from the tool (Mejegård et al. – 142). (Mejegård et al. – Page 3 paragraph 40)
Regarding claim 14, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose a system comprising: a device according to claim 1; and a motor-driven tool (Mejegård et al. – 142). (Mejegård et al. – Figure 1 and Page 3 paragraph 40)
Regarding claim 15, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the motor-driven tool is a saw, a pole-pruner, hedge shears, a hedge cutter, a leaf blower, a leaf aspirator, a sweeper roller, a sweeper brush, a lawn mower (Mejegård et al. – 142), a brush cutter, or a dethatcher. (Mejegård et al. – Figure 1 and Page 3 paragraph 40)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279) as applied to claim 1 above, and further in view of reference Oomori et al. (7185998).
Regarding claim 11, Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose the claimed invention as stated above, but do not disclose a damping element.
Oomori et al. disclose a power tool (1) comprising: an electric device (20) attached to the power tool (1); and a damping element (22) situated between the electric device (20) and the power tool (1). (Figure 1, 5 and Column 4 lines 50-53, Column 10 lines 27-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified device of Mejegård et al. by incorporating the damping element as taught by Oomori et al., since column 4 lines 54-59 of Oomori et al. states such a modification would help prevent damage or failure of the electrical device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Scott et al. (7981535), Robinson et al. (8346191), Sadik et al. (10185279), and Oomori et al. (7185998) as applied to claim 11 above, and further in view of reference Miura et al. (2004/0225048).
Regarding claim 12, Mejegård et al. modified by Scott et al., Robinson et al., Sadik et al., and Oomori et al. disclose the claimed invention as stated above, but do not disclose the damping element includes of acrylate.
Miura et al. discloses a vibration damping material including acrylate copolymer. (Page 2 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified damping element of the modified Mejegård et al. by incorporating the acrylate copolymer as taught by Miura et al., since page 1 paragraph 8 of Miura et al. states such a modification would provide wider serviceable temperature range and higher durability.

Response to Arguments
The Amendments filed on 05/17/2022 have been entered.  Applicant’s cancelation of claims 5-6 and 13 is acknowledged and require no further examining.  Claims 1-4, 7-12, and 14-15 are pending and examined below.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Mejegård et al. (2015/0081359) modified by Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279), Examiner finds the arguments not persuasive.
Applicant states:
The Applicant respectfully submits that the pending rejections appear to be based on use of hindsight knowledge of the claim language, not the required assessment from the perspective of one of ordinary skill at the time of invention.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Mejegård et al. disclose a device comprising: an identifying and/or evaluating device; a memory unit; a communication interface; a housing; and an electrical energy storage device.  
Scott et al. disclose a battery holding assembly comprising: housing; a cover; an elastic element; and a contact element.  The person of ordinary skill in the art would be motivated to modify Mejegård et al. in view of Scott et al. since Scott et al. states such a modification would ensure an electrical connection with the battery despite external forces.
Robinson et al. disclose a battery holding assembly comprising an elastic element, wherein the elastic element applies a pressure force on the battery greater than the force that can be generated by the mass of the battery.  The person of ordinary skill in the art would be motivated to modify Mejegård et al. in view of Robinson et al. since Robinson et al. states such a modification would help prevent fretting corrosion.
Sadik et al. disclose an electrical device comprising an elastic element made of polyurethane foam coated with an electrically conductive material.  The person of ordinary skill in the art would be motivated to modify Mejegård et al. in view of Sadik et al. since Sadik et al. states such a modification would eliminate metal to metal friction while maintaining contact between the conductive element.
Since the references pertain to electrical devices and battery interaction, and since the references provide motivation for incorporating the disclosed features, the teachings are considered to be within the level of ordinary skill at the time the claimed invention was made, and is not gleaned only from the applicant's disclosure.
Applicant states:
Mejegård et al. does not contain any relevant teachings regarding use of an elastic element to apply a force to a battery or any electrical contact configuration.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Mejegård et al. is not relied upon for the teaching of an elastic element.  Mejegård et al. relied upon for the teaching of a device comprising: an identifying and/or evaluating device; a memory unit; a communication interface; a housing; and an electrical energy storage device.  
Scott et al. is relied upon for the teaching of a battery holding assembly comprising: housing; a cover; an elastic element; and a resilient electrical contact element.
Applicant states:
Starting with Mejegård et al., there is no reason to believe one of ordinary skill in the art would have interpreted Scott’s pair of opposing electrical contacts as different elements, i.e., there is no reason to believe that Scott’s pair of electrical contacts taught or suggest adding the claimed elastic element into Mejegård et al. device;

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Mejegård et al. disclose a device comprising: an electrical energy storage device, and Scott et al. disclose a battery holding assembly comprising: housing; a cover; an elastic element; and a resilient electrical contact element.  Column 7 lines 47-49 of Scott et al. states such a modification would ensure an electrical connection with the battery despite external forces.  Therefore, the person of ordinary skill in the art would be motivated to modify Mejegård et al. in view of Scott et al..
Applicant states:
Even if there was some credible reason to believe that one of ordinary skill would have sought to combine Mejegird's and Scott's teachings, one of ordinary skill viewing Robinson's teachings would have only seen the use of springs 127 as a way to bias a battery's protective shell, i.e., nothing that would have suggested replacement of Scott's electrical contacts 802, 816 which already apply forces to a battery;

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Mejegård et al. in view of Scott et al. disclose device comprising an electrical energy storage device including an elastic element and a battery, and Robinson et al. disclose a battery holding assembly comprising an elastic element, wherein the elastic element applies a pressure force on the battery greater than the force that can be generated by the mass of the battery.  Column 6 lines 11-18 of Robinson et al. states such a modification would help prevent fretting corrosion.  Therefore, the person of ordinary skill in the art would be motivated to modify Mejegård et al. and Scott et al. in view of Robinson et al..
Applicant states:
Even if there was a credible reason to insert Scott's or Robinson's electrical contacts into Mejegird's device, one of ordinary skill in the art would not have had any reason to insert Sadik's conductive cushions 320 into the modified Mejegird device, where direct electrical contact of Scott's electrical contacts with the non-moving battery was already sufficient, and one of ordinary skill would not have any reason to substitute inherently more costly and complicated conductive cushions - which Sadik must use due to the sliding contact between its rotating shaft and the conductive cushions- into a modified Mejegird device.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Mejegård et al. in view of Scott et al. disclose device comprising an electrical energy storage device including an elastic element and a battery, and Sadik et al. disclose an electrical device comprising an elastic element made of polyurethane foam coated with an electrically conductive material.  Column 5 lines 54-67 of Sadik et al. states such modification would eliminate metal to metal friction while maintaining contact between the conductive elements.  Therefore, the person of ordinary skill in the art would be motivated to modify Mejegård et al. and Scott et al. in view of Sadik et al..
Applicant states:
Even if the Mejegird device was modified in the manner asserted, the product of the combination would not have resulted in the device recited in the amended claims: the modified Mejegird device would still not have a separate elastic element different from its electrical contact elements (whether using Scott's electrical contacts 802, 816, Robinson's protective shell-biasing metal springs 127, and/or Sadik's electrically conductive elements 320), and such a modified device could not provide the present invention's advantages resulting from separating/decoupling the elastic element and resilient electrical contact elements to allow optimization of their respective "mechanical, fixing and electrical contacting of the energy storage device" functions.

Simply stating that the combined references would not result in the device recited in the amended claims is not evidence.  Since Applicant does not provide any evidence to support that Mejegård et al. in view of Scott et al., Robinson et al., and Sadik et al. do not disclose the device recited in the amended claims, the assertion is mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is require to rebut a prima face case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant not providing evidence for the assertion, Applicant’s argument is rendered moot.
Mejegård et al. modified by Scott et al., Robinson et al., and Sadik et al. disclose resilient electrical contact elements (Scott et al. – 816), wherein the resilient electrical contact elements (Scott et al. – 816) are configured, in the closed condition of the housing, to electrically contact corresponding electrical contacts of the accommodated electrical energy storage device (Scott et al. – 318), wherein the elastic element (Scott et al. – 802) is different from the resilient electrical contact elements (Scott et al. – 816). (Scott et al. – Column 8 lines 16-28)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731